DETAILED ACTION
Response to Amendments
The amendment filed on 1/26/2022 has been entered.  
Claims 21-42 and 44-50 remain pending in the application of which claims 21-39 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 40-42, 44, 46-47 and 50 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20010043972 of Tomlinson (henceforth Tomlinson) in view of USP# 2,155,336 of Smith (henceforth Smith) and in further view of USPGP# 20050076969 of Tahil et al. (henceforth Tahil) and USP#3,552,454 of Deming (henceforth Deming).
Regarding claim 40, Tomlinson teaches a method of processing cartridges (Tomlinson: 10, para 0010), the method comprising: 
(a) loading cartridges in a rack (Tomlinson: 54, para 0010); wherein the cartridges each include a cartridge top (Tomlinson: top of 10) and an upper cartridge opening (Tomlinson: the top opening of 10) defined by the cartridge top wherein the cartridges each include an upper rim (Tomlinson: see annotated fig. 16) having a radial thickness (Tomlinson: radial thickness of rim as shown in annotated fig. 16) and defining a radially inner edge of the rim (Tomlinson: see annotated fig. 16) and a radially outer edge of the rim (Tomlinson: see annotated fig. 16), wherein the upper rim further defines an uppermost surface (Tomlinson: see annotated fig. 16) with an uppermost edge (Tomlinson: see annotated fig. 16) of the cartridge tops disposed radially outward relative to the inner edge and radially inward relative to the radially outer edge (Tomlinson: see annotated fig. 16);
Tomlinson: 52) above the rack (Tomlinson: para 0010); wherein the tray includes a platform (Tomlinson: the top base of 52) defining a plurality of platform holes (Tomlinson: 68b, fig. 16) extending fully through the platform, wherein each of the platform holes has an upper platform opening (Tomlinson: see fig. 16 and upper opening of 68b) and a lower platform opening (Tomlinson: see fig. 16 and lower opening of 68b), wherein a maximum diameter of the lower platform opening is smaller than a maximum diameter of the upper cartridge opening (Tomlinson: see fig. 16 and upper and lower opening of 68b)
(c) loading the tray with a selected amount of product (Tomlinson: para 0010); 
(d) manipulating the product in the tray to fall through the platform holes (Tomlinson: 68b) in the tray into the cartridges (Tomlinson: para 0010); 
(f) further manipulating product remaining in the tray to fall through the platform holes into the cartridges (Tomlinson: para 0049); 
(g) removing the tray from the rack of cartridges (Tomlinson: para 0050); and then 
(h) closing top of the cartridges (Tomlinson: closing with lids 18) and removing the cartridges from the rack (Tomlinson: para 0051).
Tomlinson is silent on wherein positioning the tray comprises placing the tray directly on the cartridge tops such that the tray directly contacts the uppermost edge of the cartridge tops.

    PNG
    media_image1.png
    545
    838
    media_image1.png
    Greyscale

However, Smith teaches a similar method of processing cartridges (Smith: 10, c. 1, l. 1-7), the method comprising: (a) loading cartridges in a rack (Smith: 7);  wherein the cartridges each include a cartridge top (Smith: top of 10) and an upper cartridge opening (Smith: the top opening of 10) defined by the cartridge top wherein the cartridges each include an upper rim (Smith: the upper rim of 10 as shown in fig. 1) having a radial thickness (Smith: radial thickness of rim as shown in fig. 1) and defining a radially inner edge of the rim (Smith: inner edge of rim of 10 shown in fig. 1) and a radially outer edge of the rim (Smith: outer edge of rim of 10 shown in fig. 1), wherein the upper rim further defines an uppermost surface (Smith: uppermost surface of rim of 10 shown in fig. 1) with an uppermost edge (Smith: see fig. 1) of the cartridge tops disposed radially outward relative to the inner edge and radially inward relative to the radially outer edge (Smith: see fig. 1); (b) positioning a tray (Smith: 1, 4) above the rack (Smith: 7, fig. 1); wherein the tray includes a platform (Smith: 14, fig. 1 and figs. 8-9) defining a plurality of platform holes (Smith: 19) extending fully through the platform, wherein each of the platform holes has an upper platform opening (Smith: upper opening of 20) and a lower Smith: bottom opening of 20 as shown in fig. 1), wherein a maximum diameter of the lower platform opening is smaller than a maximum diameter of the upper cartridge opening (Smith: see fig. 1 and upper and lower opening of 20) wherein positioning the tray comprises placing the tray with a shoulder (Smith: 22) that sits directly on the cartridge tops such that the shoulder of the tray directly contacts the uppermost edge of the cartridge tops (Smith: see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Tomlinson to provide the trays with a shoulders that are placed directly on the cartridge tops so that the shoulder of the tray directly contacts the uppermost edge of the cartridge tops as taught by Smith because doing so will allow for positive engagement between the cartridges and the tray and will also prevent any amount of spilling thus making the method of processing cartridges more efficient while also reducing wastage.
The combination of Tomlinson and Smith is silent on (e) tamping the (food) product in the cartridges after being filled. Deming teaches a method of processing cartridges comprising providing a tamper to compact a food product, such as vegetables (salads of Tomlinson is a vegetable) in order to allow for proper and accurate filling (Deming: c. 1, l. 10-26 i.e. “invention relates to improvements in machines and mechanisms for automatic volumetric measuring, filling and packing particulate material, particularly edible products such as vegetables, fruits, meats, fish and the like, into rigid containers”  and “In the filling of cans (equivalent to cartridges of the instant case) with many particulate materials, the simple depositing of the particulate material in the container by gravity will not result in proper filling of the can.  
The modified method of Tomlinson in view of Smith is drawn to a series of manual steps, while Deming teaches the knowledge and desire in the art to tamp product into cartridges utilizing an automated method of processing cartridges.  Nonetheless, Tahil teaches a manual method of processing cartridges (Tahil: “capsules”) wherein after a product is placed in the cartridges (Tahil: para 0081-0082) the product in the cartridge is manually tamped after being filled (Tahil: para 0081-0082, “tamping device”). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify method of cartridge processing of the combination of Tomlinson and Smith with addition of a tamper as suggested by Deming and taught by Tahil in order to ensure uniform Tahil: para 0011 and 0081) as well as faster filling and higher fill weights. 
Regarding claim 41, as shown in claim 40, the combination of Tomlinson, Smith, Tahil and Deming does not explicitly teach wherein, prior to step (g), further tamping the product in the cartridges. 
However, Tomlinson teaches that the same cartridge can be filled with products multiple times (Tomlinson: para 0010 i.e. “A quantity of food to be filled in the containers is placed on the surface of the tray and the food is then spread across the tray to cause the food to fall by gravity into the containers. The process of placing the food on the tray and spreading the food across the tray can be continued until the food containers are either filled or a desired amount of food is provided in each container.”) and Tahil teaches tamping of product into a cartridge after it has been filled (Tahil: para 0081-0082).  It would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to tamp the product into cartridges after each filling cycle in order to ensure increased/maximum filling of the product, uniform filling of the product and/or allowing pushing in of overflowing material (Tahil: para 0011 and 0081).
	Regarding claim 42, as shown in claim 40, the combination of Tomlinson, Smith, Tahil and Deming teaches wherein tamping comprises pushing the product further down into in the cartridges (Tahil: para 0081-0082).
Regarding claim 44, as shown in claim 40, the combination of Tomlinson, Smith, Tahil and Deming teaches wherein, in steps (b) through (f), the platform holes in the tray substantially align with the respective upper cartridge openings of the cartridges (Tomlinson: para 0010, fig. 12, Smith: fig. 1).
Regarding claim 46, as shown in claim 40, the combination of Tomlinson, Smith, Tahil and Deming teaches further comprising substantially evenly distributing the selected amount of product to the cartridges (Tomlinson: para 0010, Tahil: para 0011, 0081-0082).
Regarding claim 47, as shown in claim 40, the combination of Tomlinson, Smith, Tahil and Deming teaches wherein step (b) further comprises restraining upper and lower side portions of the cartridges with the rack (Tomlinson: para 0010, 0046-0047).
Regarding claim 50, as shown in claim 40, the combination of Tomlinson, Smith, Tahil and Deming teaches wherein step (g) further comprises filling the cartridges with the product to a recessed fill Tomlinson: para 0010 “The process of placing the food on the tray and spreading the food across the tray can be continued until the food containers are either filled or a desired amount of food is provided in each container.”) and removing the tray from the rack of cartridges when the product is at the recessed fill level (Tomlinson: para 0010 “The process of placing the food on the tray and spreading the food across the tray can be continued until the food containers are either filled or a desired amount of food is provided in each container.”).
In the alternative, the combination of Tomlinson, Smith, Tahil and Deming does not explicitly teach wherein step (g) further comprises filling the cartridges with the product to a recessed fill level within the cartridges such that an upper level of the product in the cartridges is recessed relative to the upper cartridge opening and removing the tray from the rack of cartridges when the product is at the recessed fill level.
However, Tomlinson teaches that in an alternative embodiment (Tomlinson: fig. 9) it may be desired to fill the cartridges with the product to a recessed fill level within the cartridges such that an upper level of the product in the cartridges is recessed relative to the upper cartridge opening (Tomlinson: para 0044, fig. 9) and removing the tray from the rack of cartridges when the product is at the recessed fill level (Tomlinson: para 0044, fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the fill level of the combination of Tomlinson, Smith, Tahil and Deming with a recessed fill level as contemplated by Tomlinson in order to allow extra head space for mixing of product. 
Claim 45 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson, Smith, Tahil and Deming and in further view of USPN 4,068,449 of Harper (henceforth Harper).
Regarding claim 45, as shown in claim 40, the combination of Tomlinson, Smith, Tahil and Deming teaches wherein step (h) comprises inserting plugs into the cartridges (Tomlinson: 21, para 0036).
The combination of Tomlinson, Smith, Tahil and Deming is silent on wherein a bottom end of the plug is disposed below the upper cartridge opening and inside the cartridge.
Harper teaches a plug (Harper: 13) for a container/cartridge (Harper: 11), wherein a bottom end of the plug (Harper: 14, fig. 7) is disposed below an upper cartridge opening (Harper: top opening in 11 as shown in fig. 6 and 7) and inside the cartridge (Harper: see location of bottom end of plug 14 in fig. 7 which is inside the cartridge 11).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Tomlinson, Smith and Tahil with a recessed plug as taught by Harper in order to allow stacking of plugs which improves the versatility of the plugs and makes it easy to store and transport the plugs. 
Claims 48-49 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson, Smith, Tahil and Deming and in further view of https://www.youtube.com/watch?v=FLXmiUmcQog (published 7/2/2016 and accessed 10/21/2021) of International Kahan (henceforth Kahan).
Regarding claim 48, as shown in claim 41, the combination of Tomlinson, Smith, Tahil and Deming teaches wherein, prior to the further tamping, substantially clearing product from an upper surface of the platform (Tomlinson: para 0010).
The combination of Tomlinson, Smith and Tahil does not explicitly teach wherein the further tamping step includes contacting an upper surface of the platform with a lower surface of a tamper.  
However, Kahan teaches a method of processing cartridges (Kahan: white capsules shown at 1m:23s) comprising the steps of loading cartridges in a rack (Kahan: 1m:09s) (b) positioning a tray above the rack (Kahan: 1m:18s) (c) loading the tray with a selected amount of product (Kahan: 1m:26s to 1m:33s); (d) manipulating the product in the tray to fall through the platform holes in the tray into the cartridges (Kahan: 1m:33s to 1m:52s); (e) tamping the product in the cartridges (Kahan: 2m:00s to 2m:08s); (f) further manipulating product remaining in the tray to fall through the platform holes into the cartridges (Kahan: 2m:08s to 3m:29s); further tamping the product in the cartridges (Kahan: 2m:05s to  2m:08s and 2m:54s to 3m:00s) (g) removing the tray from the rack of cartridges (Kahan: 3m:00s); and then (h) closing tops of the cartridges and removing the cartridges from the rack (Kahan: 4m:00s to 4m:25s). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Tomlinson, Smith and Tahil with contacting an upper surface Kahan in order to allow for maximum compacting of the product into the cartridges.
Furthermore, at the time the invention was filed, it would have been an obvious matter of design choice and common sense to a person of ordinary skill in the art to perform tamping by contacting the upper surface of the platform with a lower surface of a tamper because doing so would allow for maximum tamping/compacting of product. Therefore, it would have been an obvious matter of design choice to modify the combination of Tomlinson, Smith, Tahil and Kahan as shown in claim 41, to obtain the invention as specified in the claim [(s)]. 
Regarding claim 49, as shown in claim 48, the combination of Tomlinson, Smith, Tahil, Deming and Kahan teaches wherein the tamper includes a plurality of extensions (Tahil: 29, fig. 10) extending downward from the lower surface of the tamper, wherein the extensions include a distal axial length (Tahil: length of 29) that extend into the cartridges at a predetermined depth (Tahil: extensions will extend into cartridges of Tomlinson a predetermined depth that is equal to the length of extensions) relative to the cartridges and the platform during the further tamping step and the contacting the upper surface of the platform with the lower surface of the tamper.

Response to Arguments
Applicant’s arguments filed on 1/26/2022 have been fully considered:
Applicant’s arguments regarding claims 40, have been fully considered but are not persuasive. 
Regarding claim 40, Applicant contends element 4 of Smith is not part of the tray but rather is part of the rack and is therefore equal to rack 54 of Tomlinson.  However, the funnels 68b of Tomlinson are part of the tray 52 and therefore are equivalent to funnels 4 of Smith.  Furthermore, the rack of Smith has been interpreted to be element 7 which holds the cartridges 10 of Smith. 
Applicant also contends that even if the funnels of Smith are used there is no benefit gained by modification to the funnels of Tomlinson since there is no increased reduction in spillage prevention.  Examiner respectfully disagrees since Smith’s funnels 
Regarding claim 40, Applicant also contends that the tamping step of Tahil is essentially non analogous art to the processing method of Tomlinson since the pill filling scale of Tahil  is different from salad filling scale of Tomlinson.  Examiner would like to note that both Tahil and Tomlinson are classified in CPC class B65B and USPC class 53; therefore, both references yield from the same classification search in the art of packaging.  
While Applicant acknowledges Examiner’s notation of Demming teaching the knowledge in the art to tamp vegetables into a container, Applicant maintains the argument that tamping salad (e.g. the preferred product in the method of Tomlinson) will destroy the salad.  However, Tomlinson indicates that it is desirable to provide uniform dispersion (para 0007) and prevent overfilling (para 0010) which is an issue that can be addressed by the provision of tamping means. Furthermore, tamping can also be used to clear material left in the funnels, wherein the tamping can be implemented at a pressure that would not damage the salad.  Nonetheless, paragraphs 2 and 3 of Tomlinson state the product of the disclosed method is not limited to salad, and can be utilized to package other foods.  

Conclusion
Prior art made of record is considered pertinent to Applicants disclosure:
Regarding claims 40-42 and 44-50, the claims can also be rejected using Tomlinson, in view of Smith and in further view of Kahan in a similar manner as above.  Manual Capsule Filling machine KI-MCF300 https://www.youtube.com/watch?v=FLXmiUmcQog  of Kahan International (published 7/2/2016 and accessed 10/21/2021) also teaches a cartridge filling method/device 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731